                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JACK BRANDT,

       Plaintiff,
                                                    Case No. 1:19-cv-515
v.
                                                    HONORABLE PAUL L. MALONEY
COUNTY OF ST. JOSEPH, et al.,

       Defendants.
____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.




Dated: March 13, 2020                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
